MEMORANDUM **
Hamilton John Maxwell appeals from his 135-month sentence imposed following his guilty-plea conviction for armed bank robbery, in violation of 18 U.S.C. § 2113(a), and use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
We grant Maxwell’s motion for leave to file his reply brief one day late. The clerk is instructed to file the reply brief received on August 26, 2005.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.